DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/20/2020 and 08/07/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Reason For Allowance

1.	Claims 1-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an optical filter formed on the lens to be worn by a user and configured to transmit a visible wavelength range only between 510 nm and 550 nm; (claim 15) a vision system configured to be worn by a user, comprising two lenses, each lens comprising an optical filter formed on the lens and configured to transmit a visible wavelength range only between 510 nm and 550 nm; (claim 20) a lens configured to be worn by a user, comprising: an optical filter formed on the lens and configured to transmit a visible wavelength range only between 510 nm and 550 nm.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farwig (US 7,597,441 B1) discloses polarized contrast sunglass lens, in figure 3, comprising of lens assembly 10 , depicting polarizing film 15 disposed between two lens elements 13 and 17, with the lamination secured by adhesive layers 14 and 16; wherein the laminated lens assembly 10 also has coatings 12 and 18 applied to the exterior surfaces of lens elements 13 and 17, wherein lens transmits  two green wavelength ranges, the first green wavelength range being from 490 nm to 510 nm, the second green wavelength range being from 540 nm to 560 nm.  However, Farwig does not disclose a lens to be worn by a user and configured to transmit a visible wavelength range only between 510 nm and 550 nm.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872